Citation Nr: 0511579	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  00-17 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  The propriety of an initial noncompensable evaluation for 
service-connected hemorrhoids.

2.  The propriety of an initial noncompensable evaluation for 
service-connected gastroesophageal reflux disease (GERD) with 
hiatal hernia, currently evaluated as 30 percent disabling.  

3.  The propriety of an initial noncompensable evaluation for 
service-connected pes planus (flat feet), currently evaluated 
as 10 percent disabling.  

4.  The propriety of an initial noncompensable evaluation for 
service-connected left lung granuloma with calcified hilar 
lymph nodes.  

5.  Entitlement to service connection for astigmatism.  

6.  Entitlement to service connection for high cholesterol.  

7.  Entitlement to service connection for an adverse reaction 
to medication, including memory loss.  

8.  Entitlement to service connection for a left hand 
disability.

9.  Entitlement to service connection for a left ankle 
disability.

10.  Entitlement to service connection for a bilateral knee 
disability.

11.  Entitlement to service connection for a heart disability 
with hypertension.  

12.  Entitlement to service connection for residuals of a 
fracture of the left great toe.  

13.  Entitlement to service connection for athlete's foot.  

14.  Entitlement to service connection for a skin disability.  

15.  Entitlement to service connection for residuals of a 
back injury.  

16.  Entitlement to service connection for a sinus 
disability.  

17.  Entitlement to service connection for tonsillitis.  

18.  Entitlement to service connection for depression with 
nervous problems.  

19.  Entitlement to service connection for scars of the right 
hand and arm.  

20.  Entitlement to service connection for a dental 
disability for VA compensation purposes.  

21.  Entitlement to a compensable evaluation for multiple, 
noncompensable service connected disabilities, prior to 
December 19, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1977 
to September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  The veteran 
subsequently perfected this appeal.  

The veteran had also perfected an appeal with regard to the 
issue of service connection for bilateral hearing loss.  In 
October 2004, the RO granted service connection for bilateral 
hearing loss.  As the benefit sought on appeal has been 
granted, this issue is no longer before the Board.  

In March 2003, the RO granted an increased evaluation for 
service-connected pes planus to 10 percent effective December 
19, 2000.  Consequently, entitlement to a compensable 
evaluation for multiple, noncompensable service-connected 
disabilities is moot from that date.  The Board has 
recharacterized the issue to consider entitlement to the 
benefit prior to that date.  

On review of the file, it appears that the veteran has raised 
claims for service connection for allergic rhinitis and a 
left shoulder disability.  These matters are referred to the 
RO for the appropriate action.  

The following issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC: increased 
evaluation for hemorrhoids, increased evaluation for GERD 
with hiatal hernia; increased evaluation for pes planus, 
service connection for a left ankle disability, a bilateral 
knee disability, residuals of a fracture of the left great 
toe, athletes feet, a skin disability, residuals of a back 
injury, scars of the right hand and arm, and entitlement to a 
compensable evaluation for multiple, noncompensable service-
connected disabilities prior to December 19, 2000.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal with regard to the issues being decided.  

2.  There is no evidence of current respiratory disability 
associated with the veteran's service-connected left lung 
granuloma with calcified hilar lymph nodes.

3.  Astigmatism is a refractive error and there is no 
evidence of superimposed disease or injury occurring during 
military service that resulted in increased disability.  

4.  Elevated cholesterol is a laboratory finding and the 
medical evidence does not indicate a current disability 
associated with this finding.  

5.  The evidence does not show that the veteran has a current 
disability, to include memory loss, related to the use of 
Propulsid and/or Tylenol #3 during active military service.  

6.  Resolving reasonable doubt in the veteran's favor, a left 
hand disability (carpal tunnel syndrome) was incurred during 
active military service.  

7.  The evidence does not show that the veteran currently has 
a heart disability or hypertension, or that such disability 
manifested itself within one year after discharge from active 
military service.  

8.  The veteran did not have a chronic sinus disability 
during service and the evidence does not show a currently 
diagnosed sinus disability.  

9.  The veteran was treated for tonsillitis on various 
occasions during service; the episodes of tonsillitis were 
acute and transitory and there is no evidence of current 
disability associated with the in-service episodes of 
tonsillitis.  

10.  The veteran was treated for depression during active 
military service and was diagnosed with depression on VA 
examination in September 2000; resolving reasonable doubt in 
the veteran's favor, his depression is related to his active 
military service.  

11.  The veteran received dental treatment during service and 
VA general examination in June 1999 reported a history of 
malocclusion not due to trauma.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
service-connected left lung granuloma with calcified hilar 
lymph nodes are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6820 (2004).  

2.  Service connection for astigmatism is denied as a matter 
of law.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(c), 4.9 (2004).  

3.  A disability due to high cholesterol was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

4.  A disability (including memory loss) claimed to have 
resulted from an in-service adverse reaction to medication, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

5.  Left carpal tunnel syndrome was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2004).  

6.  A heart disability with hypertension was not incurred in 
or aggravated by active military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

7.  A sinus disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

8.  A chronic disability of the tonsils was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

9.  Depression was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

10.  Service connection for a dental disability for 
compensation purposes is not established.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.381 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 2003, VA sent the veteran a letter notifying him of 
the evidence necessary to establish entitlement to service-
connected compensation benefits and of the evidence necessary 
to substantiate claims for increase.  The veteran was advised 
of his and VA's respective obligations with regard to 
obtaining evidence.  He was notified that he must provide 
enough information to identify relevant records and that it 
was his responsibility to make sure that VA received all 
records not in the possession of a Federal department or 
agency.  

The April 2000 statement of the case (SOC), the October 2002 
supplemental statement of the case (SSOC), the March 2003 
SSOC, the July 2004 SSOC, and the September 2004 SSOC 
collectively notified the veteran of the laws and regulations 
pertaining to his claims for service connection and increased 
evaluations.  The veteran has also been provided the 
regulations pertaining to VA's duty to notify and to assist.  
These documents also advised the veteran of the evidence of 
record, of the adjudicative actions taken, and of the reasons 
and bases for denial.  

The claims folder contains the veteran's service medical 
records, VA treatment records, and various private medical 
records.  The Board acknowledges that records from Dr. 
Garlinghouse have not been received.  The RO, however, 
requested these records on two occasions and also advised the 
veteran that the records had not been received.  Thus, 
further action with respect to these records is not required.  
See 38 C.F.R. § 3.159(c)(1) (2004).  The veteran was provided 
a VA general medical examination in June 1999, prior to 
discharge from service.  He was also provided VA lung, 
psychiatric, and eye examinations in September 2000.  In 
October 2004, the veteran submitted correspondence indicating 
that he had no other evidence to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) with respect to the issues 
being decided.  See 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004); Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Increased Evaluation

In October 1999, the RO granted service connection for 
granuloma, left lung, with calcified hilar lymph nodes and 
assigned a noncompensable evaluation effective October 1, 
1999.  The veteran reported that this condition existed on 
active duty and still exists, and he contends that the 
noncompensable evaluation does not adequately reflect the 
severity of his disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The RO evaluated the veteran's disability pursuant to 
Diagnostic Code 6820.  Under this provision, benign neoplasms 
of any specified part of the respiratory system are evaluated 
using an appropriate respiratory analogy.  38 C.F.R. § 4.97, 
Diagnostic Code 6820 (2004).  

The veteran underwent a chest computed tomography (CT) scan 
in October 1997, which revealed changes of old granulomatous 
disease with calcified lymph nodes in the subcarinal lymph 
node chain and left hilium.  There was no demonstration of 
pathologic pulmonary parenchymal nodule.  Specifically, at 
the left lung base there was no pathologic nodule confirmed.  
No pericardial or pleural effusion.  

On VA examination in June 1999, the veteran's lungs were 
clear in the anterior and posterior fields.  Diagnosis was 
abnormal chest x-ray noted in 1997 with a questionable 
opacity in his left lower lung.  Normal x-rays after that 
point have been noted.  

The veteran underwent a VA lung examination in September 
2000.  He did not complain of cough, sputum production, 
chills, fever, night sweats or weight loss.  He stated that 
if he does activities such as running he gets short of 
breath.  He has not been treated for pneumonia and has never 
been hospitalized for a lung problem.  On physical 
examination, the AP dimensions of the chest were normal and 
expansion was excellent.  He did not cough during the 
examination and lungs were clear to auscultation and 
percussion.  Chest x-rays revealed the lung fields were 
essentially clear without evidence of significant calcific 
density.  The heart was of normal size, and no mediastinal or 
hilar calcified lymph nodes were seen.  The diaphragm was of 
normal position with clear CP angles.  Impression was normal 
chest.  The examiner's impression was granuloma of the lung 
with calcified mediastinal nodes.  He made the following 
comment:

In all likelihood, this is simply the 
footprint of old disease of the chest, 
probably fungal infection of the lungs, 
and clinically is asymptomatic and is of 
no clinical significance at this time.  
He was never ill with a known fungal 
infection of the lung and he has never 
been treated for tuberculosis.

On review of the record, there is no indication that the 
veteran has any respiratory disability due to his service-
connected x-ray findings of left lung granuloma.  The veteran 
was reportedly scheduled for pulmonary function tests (PFT's) 
in connection with the 1999 VA examination but did not 
report.  In his Form 9, the veteran indicated he was never 
notified that he was scheduled for this test.  Given the 
findings of clinically "asymptomatic" and "no clinical 
significance" at the September 2000 VA examination and the 
fact that PFT's were not ordered, the Board concludes that it 
is not necessary to obtain them at this time.  

As the record contains no evidence of respiratory disability 
due to left lung granuloma, the Board concludes that an 
analogous rating is not for consideration and a compensable 
evaluation is not warranted.  The Board has considered the 
propriety of staged ratings but finds that at no time during 
the pendency of this appeal has the veteran's left lung 
granuloma warranted a compensable evaluation.  See Fenderson, 
supra.  

As the preponderance of the evidence is against the claim for 
a compensable evaluation for service-connected left lung 
granuloma, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2004).  
 
Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

Service connection for certain chronic diseases, such as 
cardiovascular disease including hypertension, will be 
rebuttably presumed if they are manifest to a compensable 
degree within the year following active service.  See 38 
C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002).  

Astigmatism

The veteran contends that he developed astigmatism while 
working on computers eight hours per day while he was in the 
military.  He also reported that he suffered a corneal 
abrasion during service and that after this incident, tears 
would flow from his eyes when he was reading or using the 
computer.

Service medical records confirm the veteran suffered a 
corneal abrasion of the left eye in September 1992.  On 
follow up, the cornea was smooth and clear on slit lamp 
examination and the abrasion was noted to be healing well.  

Private medical records dated in May 1995 show that the 
veteran's prescription contains a correction for astigmatism.  

On VA examination in June 1999, the veteran reported an eye 
problem and that he was currently followed by optometry.  He 
has a positive stigmatism and wears reading glasses.  On 
examination, the veteran's pupils were equal, round and 
reactive to light and accommodation.  Cardial gaze was 
intact, there was no nystagmus, and discs were sharp.  

The veteran underwent a VA ophthalmology examination in 
September 2000.  Corrected vision was 20/20 in both eyes and 
slit lamp examination revealed that the corneas were clear.  
Diagnosis was presbyopia.  

Evidence of record indicates diagnoses of astigmatism and 
presbyopia.  For definitional purposes, it is noted that 
astigmatism is by definition refractive error of the eye, and 
presbyopia is defined as an impairment of vision due to 
advancing years or old age, not injury.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part VI, para. 11.07(b) 
(August 26, 1996) (hereinafter "M21-1").  

Refractive error of the eye is not a disease or injury within 
the meaning of applicable law.  See 38 C.F.R. §§ 3.303(c), 
4.9 (2004).  There is a lack of entitlement under the law to 
service connection for refractive error of the eye, unless 
the evidence shows that it was subject to a superimposed 
disease or injury during military service that resulted in 
increased disability.  See VAOPGCPREC 82-90 (July 18, 1990).

The Board acknowledges that the veteran suffered a corneal 
abrasion of the left eye in September 1992.  This injury 
healed well and appears to have been acute and transitory.  
The veteran was diagnosed with astigmatism during service; 
however, the evidence does not show that any superimposed 
disease or injury occurred during military service that 
resulted in increased disability.  Thus, as a matter of law 
service connection for astigmatism must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

High cholesterol

The veteran contends that he is entitled to service 
connection for high cholesterol.  He reports that the 
condition existed during military service and still exists.  

Service medical records include findings of elevated 
cholesterol levels.  On VA examination in June 1999, 
diagnoses included "elevated cholesterol, April 20, 1999 
laboratory work included a 289 fasting cholesterol with an 
HDL of 51 and LDL of 207."  Current records show that the 
veteran takes Simvastatin for the treatment of high 
cholesterol.  

The Board concedes that the veteran currently has high 
cholesterol and that elevated levels were present during 
service.  Notwithstanding, Congress has specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

On review, the record does not contain any medical evidence 
showing that the veteran has a disability associated with his 
high cholesterol.  The applicable laws and regulations do not 
permit a grant of service connection for a laboratory 
finding, absent a showing of related disability.  Where the 
law and not the evidence is dispositive, the claim should be 
denied on the basis that there is an absence of legal merit 
or that the claimant lacks entitlement under the law.  See 
Sabonis, supra.  Accordingly, service connection for the 
laboratory finding of high cholesterol is denied.  

Disability (including memory loss) claimed as a result of 
adverse reaction to medication

The veteran contends that he suffered an adverse reaction to 
Tylenol #3 with codeine in July 1999 and that this resulted 
in hospitalization for acute pancreatitis.  He also claims 
that the use of Propulsid caused an adverse reaction.

On examination in June 1999, the veteran reported that he 
developed mental confusion when taking Propulsid and he opted 
not to continue the medication due to that reason.  Diagnoses 
included "medicine intolerance to Propulsid which lead to 
mental confusion."  On review, any such confusion appears to 
have been acute and transitory and there is no evidence of 
any current disability resulting from the veteran's use of 
Propulsid.  

On July 22, 1999, the veteran presented to the emergency room 
complaining of a sore tooth.  Diagnosis was "tooth pain" 
and he was prescribed Tylenol #3.  Private medical records 
confirm the veteran was admitted to the hospital the 
following day with epigastric pain.  He was discharged on 
July 24, 1999 with a final diagnosis of acute pancreatitis.  

The Board acknowledges the veteran's contentions that the use 
of Tylenol #3 resulted in his acute pancreatitis.  The 
veteran, however, is not competent to render a medical 
etiology opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  A review of the record is negative for any competent 
medical evidence relating the use of Tylenol #3 to the acute 
onset of pancreatitis.  

The record does not indicate that the veteran currently has a 
disability, including memory loss, related to the use of 
Propulsid and/or Tylenol #3.  On VA psychiatric examination 
in September 2000, no gross impairment in memory was 
observed, and the veteran was oriented in all spheres.  
Without proof of present disability, service connection is 
not warranted.  See Brammer, supra.  

Left hand disability

The veteran's military occupational specialty (MOS) was 
"administrative specialist."  On VA examination in June 
1999, the veteran reported that his left hand and fingers 
ache, specifically if he is doing typing activities.  He 
denied any injury.  Diagnosis was arthralgia of the hand and 
fingers.  X-rays were pending to rule out degenerative joint 
disease.  

In September 2000, the veteran presented with complaints of 
chronic pain in his left hand and shoulder.  He thought he 
might have "carpatonia."  He denied any repetitive motions 
except for typing while in the service.  Assessment was rule 
out carpal tunnel syndrome left arm.  The veteran underwent 
electrodiagnostic testing in November 2000.  Impression was 
(1) abnormal study; and (2) slowed median and ulnar sensory 
peak latency; slow median motor latency bilateral may be 
suggestive of motorsensory peripheral neuropathy.  

The veteran was evaluated in the neurosurgery clinic in 
December 2000.  He reported left hand discomfort starting in 
the military and that his MOS was clerical.  Assessment was 
left carpal tunnel syndrome.  He was provided wrist splints.  

On review, the veteran was complaining of left hand pain 
prior to discharge from service related to typing.  He 
continued with complaints of left hand pain and approximately 
one year following discharge was diagnosed with left carpal 
tunnel syndrome.  Resolving reasonable doubt in the veteran's 
favor, the Board concludes that the left carpal tunnel 
syndrome is related to the veteran's active military service.  
See 38 U.S.C.A. § 5107(b) (West 2002).  

The Board acknowledges that the RO developed the veteran's 
claim as for arthritis of the left hand.  The veteran 
originally claimed swollen joints of the left hand and 
arthritis.  On review, however, it appears the veteran was 
seeking service connection for left hand pain that was 
eventually diagnosed as carpal tunnel syndrome.  The Board 
has recharacterized the issue as service connection for a 
left hand disability.  There is no prejudice to the veteran 
as the benefit is granted.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The Board further notes that there is no 
evidence of left hand arthritis during service or within one 
year following discharge.  

Heart disability with hypertension

The veteran contends that he is entitled to service 
connection for a heart disability with hypertension.  He 
reports that he has had problems with chest pain on a 
continuous basis since 1997.  

In April 1998, the veteran presented to a private hospital 
complaining of chest pain and was admitted to the cardiac 
monitoring unit.  An echocardiogram revealed no 
abnormalities.  X-ray revealed no acute cardiopulmonary 
disease.  A left heart catheterization revealed normal 
coronary arteries and normal to hyperdynamic left ventricular 
contractility.  Assessment was chest pain, noncardiac.  

On VA examination in June 1999, the examiner indicated that 
there were intermittent elevations of blood pressure in the 
records, but not sustained.  The veteran does not take any 
medication to control his blood pressure.  Blood pressure at 
examination was 122/84.  Diagnosis was occasional blood 
pressure elevations without any evidence of hypertension.  

The veteran was admitted to the VA hospital on April 1, 2001 
and discharged on April 3, 2001 with a principal diagnosis of 
chest pain.  On presentation, blood pressure was 137/81.  
Treadmill stress test was read as normal without evidence of 
ischemia or EKG changes.  The veteran's chest pain was felt 
not to be representative of cardiac ischemia or anginal pain.  
In March 2004, the veteran's blood pressure was reported as 
140/85.  

On review, the record does not contain evidence of currently 
diagnosed heart disability or hypertension.  Absent a current 
disability, service connection is not warranted.  See 
Brammer, supra.  The Board acknowledges the intermittent 
elevated blood pressure readings during service and the 
systolic reading of 140 in March 2004.  However, even 
assuming a current diagnosis of hypertension, there is no 
evidence of persistently high blood pressure or diagnosed 
hypertension during service.  There is also no evidence of a 
diagnosed heart disability or hypertension within one year 
after discharge from active military service.  The Board 
acknowledges that the record contains multiple episodes of 
chest pain; however, the veteran has had a normal cardiac 
work-up and his chest pain appears to be related to his 
service-connected GERD.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a heart disability with 
hypertension and therefore, the doctrine of reasonable doubt 
is not for application.  See 38 U.S.C.A. § 5107(b) (West 
2002).  

Sinus disability

The veteran reported that he had problems with his sinuses 
during his military service and that he still has problems.  
A review of service medical records shows that the veteran 
complained of sinus congestion on several occasions.  In 
January 1979, the veteran was assessed with sinus congestion.  
In September 1991, the veteran complained of sinus problems 
and assessment was upper respiratory infection/allergic 
rhinitis.  

On VA examination in June 1999, the veteran described 
seasonal allergies primarily in the fall and the summer.  He 
takes over-the-counter medication with good results.  He 
occasionally develops sinus infections one to two times per 
year requiring antibiotic therapy.  On physical examination, 
there was no postnasal drip, no tenderness over the sinuses, 
and the nares were patent.  Diagnosis was "seasonal allergic 
rhinitis without symptoms today usually occurring in the fall 
or summer and treated successfully with over-the-counter 
agents."  

In March 2004, the veteran was seen with complaints of sinus 
drainage, but no diagnosis related to the sinuses was 
provided.  

The veteran complained of sinus congestion on various 
occasions during service.  There is, however, no indication 
of a chronic sinus disability during service and a review of 
the record is negative for a currently diagnosed sinus 
disability.  Consequently, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
sinus disability, and the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Tonsillitis

Service records show that the veteran received treatment for 
tonsillitis/pharyngitis and/or strep throat on various 
occasions during service, including in November 1984, April 
1987, October 1988, November 1991, September 1996, and June 
1997.  On examination in June 1999, the veteran's tonsils 
were grade 2 with no erythema or exudate.  Diagnosis was 
"episodes of recurrent pharyngitis or tonsillitis.  None in 
the past year and successful[ly] treated in the past with 
antibiotic therapy."  In March 2004, the veteran was seen 
with complaints of a sore throat and assessment was rule out 
strep throat.  

The Board acknowledges that the veteran was treated for 
complaints of a sore throat during service and that he was 
diagnosed with tonsillitis on various occasions.  
Notwithstanding, the episodes of tonsillitis were acute and 
transitory and appear to have resolved without any disabling 
residuals.  There is no evidence that the veteran currently 
has a throat and/or tonsil disability due to his in-service 
episodes of tonsillitis.  Consequently, service connection is 
not warranted.  

As the preponderance of the evidence is against the veteran's 
claim for service connection, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).  

Depression with nervous problems

The veteran contends he is entitled to service connection for 
depression with nervous problems.  Service medical records 
show that the veteran was seen in October 1998 with 
complaints of depression.  Diagnosis was depression, mild, 
most likely related to his current frustrations with 
prolonged medical therapy and inability to come off any 
medication for controlling his reflux.  The veteran was 
prescribed Zoloft.  

On VA examination in June 1999, the examiner noted that the 
veteran was previously prescribed Zoloft for situational 
stress and depression but was no longer taking medication.  
Diagnosis was "history of mild depression with one mental 
health visit in 1998 and currently on no antidepressants.  
Psychiatric evaluation pending."  

The veteran underwent a VA psychiatric examination in 
September 2000.  He reported depression in 1998 that he felt 
was related to stress and work.  He said he was generally 
doing fairly well now.  However, he also reported that his 
appetite was fair but that he had gained approximately 30 
pounds in six months.  There are moments when he gets real 
quiet, there is really nothing from which he derives 
pleasure, and his libido was diminished.  On mental status 
examination, the predominant mood was one of depression.  
Axis I diagnosis was depressive disorder, not otherwise 
specified.  

On review, there is evidence that the veteran sought 
treatment for and was diagnosed with depression during 
military service.  He submitted a claim for depression prior 
to discharge and he was diagnosed with a depressive disorder 
by a VA examiner in September 2000, less than one year after 
discharge from service.  Resolving all reasonable doubt in 
the veteran's favor, service connection for depression is 
granted.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Dental disability

The veteran originally sought service connection for a 
"dental problem."  In argument submitted in December 2002, 
he reported that his teeth were normal on entrance to active 
duty and that during service he had three or four root canals 
and crowns.  Service and private dental records show that the 
veteran received treatment on various teeth during his active 
military service.  Records also show malocclusion and that in 
October 1998, the veteran's request for orthodontic treatment 
was denied as elective treatment.  Consideration of occlusal 
splint therapy for bruxing and predisposition toward 
temporomandibular dysfunction (TMD) problems was noted.  On 
review, there is no evidence that the treatment rendered 
resulted from dental trauma.  VA examination in June 1999 
indicated that dentition was in good repair and diagnosis was 
"history of malocclusion not due to trauma."  

Under current regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purposes of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  See 38 C.F.R. § 3.381(a) (2004).  

In this case, there is no basis for compensation based on the 
veteran's dental treatment during service.  There is no 
evidence that the veteran's malocclusion was due to trauma 
and the in-service root canals and crowns resulting from 
treatable carious teeth may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  Therefore, 
service connection for VA compensation purposes for a dental 
disability as claimed by the veteran must be denied.  



ORDER

An initial compensable evaluation for service-connected left 
lung granuloma with calcified hilar lymph nodes is denied.  

Service connection for astigmatism is denied.  

Service connection for high cholesterol is denied.

Service connection for disability (including memory loss) due 
to adverse reaction to medication is denied.  

Service connection for left carpal tunnel syndrome is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  

Service connection for a heart disability with hypertension 
is denied.  

Service connection for a sinus disability is denied.  

Service connection for tonsillitis is denied.  

Service connection for depression is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  

Service connection for a dental disability for VA 
compensation purposes is denied.  


REMAND

Increased evaluation for service-connected hemorrhoids

The veteran underwent a VA examination in June 1999.  At that 
time he had two external hemorrhoids at 6:00, without 
inflammation or bleeding.  Diagnosis was two small non-
bleeding, non-thrombosed hemorrhoids.  In October 1999, the 
RO granted service connection for hemorrhoids and assigned a 
noncompensable evaluation effective October 1, 1999.  The 
noncompensable evaluation has continued throughout the course 
of this appeal.  

VA treatment records show that in November 2000, the veteran 
requested an appointment for painful hemorrhoids.  Medical 
management includes Metamucil with increased fluid intake, 
Anusol, sitz bath, tucks wipes, and lidocaine ointment.  A 
January 2001 VA prescription form indicates that the veteran 
may not ride a bike or sit for three to five days to allow 
hemorrhoids to heal.  In argument submitted in December 2002, 
the veteran reported that he was experiencing problems with 
bleeding, rectal itching, and constipation.  The March 2005 
informal hearing presentation noted the veteran's contentions 
that his condition is more severe than the current 
noncompensable evaluation.  

The veteran most recently underwent a compensation and 
pension (C&P) examination to determine the severity of his 
hemorrhoid condition in June 1999.  The veteran contends this 
disability has increased in severity and given the 
information contained in the VA outpatient records, the Board 
concludes that a VA examination is warranted to ascertain the 
current severity of the veteran's disability.  

Increased evaluation for service-connected GERD with hiatal 
hernia

The veteran was originally granted service connection for 
GERD with hiatal hernia in October 1999 and assigned a 
noncompensable evaluation effective October 1, 1999.  
Effective January 5, 2001 the evaluation was increased to 30 
percent.  

In April 2001, the veteran was admitted to the hospital for 
complaints of chest pain.  Discharge diagnosis included GERD 
and hiatal hernia.  In November 2002 he was seen in the 
emergency room with pain in the epigastric area.  An August 
2004 outpatient note indicates that the veteran has to take 
his Aciphex twice on most days and that he is having 
increased symptoms of GERD.

The veteran has not undergone a C&P examination to evaluate 
the severity of this disability since June 1999.  Given the 
outpatient records showing complaints of increased 
symptomatology, the Board finds that a current VA examination 
is warranted.  

Increased evaluation for service-connected pes planus

The veteran was originally granted service connection for pes 
planus in October 1999 and assigned a noncompensable 
evaluation effective October 1, 1999.  In March 2003, the 
evaluation was increased to 10 percent effective December 19, 
2000.  

VA outpatient records show complaints of painful feet.  In 
August 2004, the veteran reported having more problems with 
pain in his feet.  Assessment was increased symptoms of pes 
planus.  A December 2004 podiatry consult indicates the 
veteran was seen with a request for new orthotics.  He was 
also concerned with a callus on the left heel.  Assessment 
was pes planus and fissured skin.  

The veteran has not undergone a C&P examination to evaluate 
the severity of his pes planus since June 1999.  The 
outpatient records confirm complaints of increased 
symptomatology and the Board finds that a current VA 
examination is warranted.  

Service connection for orthopedic disabilities

The veteran claims service connection for various orthopedic 
disabilities including bilateral knee arthritis, ankle 
arthritis, residuals of a fracture of the left great toe, and 
residuals of a back injury.  On VA examination in June 1999, 
the veteran was diagnosed with arthralgia of the left ankle, 
knees, and thoracic spine.  He was also diagnosed with a 
contusion of the left great toe in 1988.  The examiner noted 
that x-rays were pending to rule out degenerative joint 
disease.  On review, it is unclear whether the veteran had 
the requested x-rays or not.  The claims folder does not 
contain the x-ray reports and it does not appear that the 
examiner amended the report to consider any applicable x-ray 
findings.  

Service medical records confirm that the veteran suffered a 
left ankle sprain and complained of back pain resulting from 
jumping out of an airplane.  The veteran was also treated for 
chondromalacia of the left knee during service and in October 
1991 fell while jogging and suffered abrasions to the right 
knee.  On examination in June 1999, prior to discharge from 
service, the veteran reported aching of the left great toe 
during cold weather and on extended walking.  

On review of the record, it is not clear whether the veteran 
has current orthopedic disabilities for which service 
connection may be granted.  Service records confirm 
complaints related to the claimed disabilities and it does 
not appear that the veteran has been provided an appropriate 
orthopedic examination.  Consequently, the Board finds that 
the requirements of 38 C.F.R. § 3.159(c)(4) are sufficiently 
satisfied and a comprehensive VA orthopedic examination is 
warranted.  

Service connection for skin disabilities, to include 
athlete's feet and scarring

Service medical records confirm that the veteran was treated 
on multiple occasions during service for various skin 
disabilities, including contact dermatitis, tinea cruris, 
seborrheic dermatitis, pseudofolliculitis barbae, perioral 
contact dermatitis, and candidiasis.  On VA examination in 
June 1999, the veteran reported treatment during service for 
contact dermatitis, seborrheic dermatitis, and tinea pedis 
for which he used steroid creams, coal tar shampoos, and 
antifungal powders.  At the time of the examination, there 
were no obvious rashes or ulcerations, and no evidence of 
active tinea pedis or seborrheic dermatitis.  

An October 2001 VA outpatient note indicates complaints of a 
chronic rash around the veteran's mouth and on his chest that 
flares occasionally.  Assessment was perioral dermatitis 
chronic.  VA treatment records also show active outpatient 
medications for the management of skin conditions, including 
selenium sulfide lotion/shampoo and triamcinolone cream.  

Given the chronicity of the veteran's complaints and the 
frequency of treatment during service for various skin 
conditions, the Board finds that a VA dermatology examination 
is warranted to determine the nature and probably etiology of 
any currently diagnosed skin disabilities.  

The veteran has also appealed the denial of service 
connection for scars of the right hand and arm.  On review, 
the service medical records contain inconsistent information 
regarding whether these scars exist.  An October 1992 
examination noted various scars including one scar at the 
right elbow and one scar at the right wrist.  On examination 
in April 1999, the examiner indicated "none" with reference 
to marks, scars, or tattoos.  Findings related to scarring, 
if any, were not reported on the June 1999 general medical 
examination.  Consequently, this issue can be addressed in 
conjunction with the dermatology examination.  

Compensable evaluation for multiple, noncompensable service-
connected disabilities prior to December 19, 2000

As indicated, the Board is remanding various increased 
evaluation claims and claims for service connection for 
additional development.  The Board has also granted service 
connection for depression and left carpal tunnel syndrome.  
The outcome of the remanded claims and the assigned 
evaluations and effective dates for the issues granted may 
change the outcome of the claim of entitlement to a 10 
percent evaluation based on multiple noncompensable service-
connected disabilities prior to December 19, 2000.  That is, 
a grant of a compensable evaluation effective the date 
following discharge from service would render this claim 
moot.  Therefore, these issues are inextricably intertwined, 
and the appeal of the latter issue must be held in abeyance 
pending resolution of the former.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991). 

Accordingly, this case is REMANDED as follows:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the current severity of his 
service-connected hemorrhoids.  All 
necessary tests and studies should be 
completed.  

The examiner is specifically requested to 
indicate (a) whether there is any 
evidence of large or thrombotic, 
irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent 
recurrences; or (b) whether there is any 
persistent bleeding with secondary anemia 
or with fissures.

The claims folder should be available for 
review in conjunction with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the current severity of his 
service-connected GERD with hiatal 
hernia.  All necessary tests and studies 
should be completed.  

The examiner is requested to set forth 
all findings related to the veteran's 
service-connected GERD with hiatal 
hernia, and to specifically indicate 
whether there are any symptoms of pain, 
vomiting, material weight loss and 
hematemesis or melena with moderate 
anemia; or other symptom combinations 
productive of severe impairment of 
health.  

The claims folder should be available for 
review in conjunction with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the current severity of his 
service-connected pes planus.  All 
necessary tests and studies should be 
completed.  

The examiner is requested to set forth 
all findings related to the veteran's 
service-connected pes planus and to 
identify whether such finding are 
unilateral or bilateral.  The examiner is 
also requested to specifically indicate 
whether there is (a) any objective 
evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation 
and use accentuated, indication of 
swelling on use, and/or characteristic 
callosities; or (b) evidence of marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the 
tendo Achillis on manipulation, not 
improved by orthopedic shoes or 
appliances.  

The claims folder should be available for 
review in conjunction with the 
examination.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.  

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the nature and probable 
etiology of the veteran's claimed 
orthopedic disabilities.  All necessary 
tests and studies, to include x-rays of 
the veteran's left ankle, bilateral 
knees, left great toe, and back, should 
be completed.  

The claims folder must be available for 
review in conjunction with this 
examination.  The examiner is requested 
to:

(a) Indicate whether the veteran 
currently has a disability of the left 
ankle and if so, to provide an opinion as 
to whether there is a 50 percent 
probability or greater that any currently 
diagnosed left ankle disability is 
related to the veteran's active military 
service or events therein; 

(b) Indicate whether the veteran 
currently has a disability of the left 
and/or right knee and if so, to provide 
an opinion as to whether there is a 50 
percent probability or greater that any 
currently diagnosed left and/or right 
knee disability is related to the 
veteran's active military service or 
events therein; 

(c) Indicate whether the veteran 
currently has a disability of the left 
great toe and if so, to provide an 
opinion as to whether there is a 50 
percent probability or greater that any 
currently diagnosed disability of the 
left great toe is related to the 
veteran's active military service or 
events therein; 

(d) Indicate whether the veteran 
currently has a back disability and if 
so, to provide an opinion as to whether 
there is a 50 percent probability or 
greater that any currently diagnosed back 
disability is related to the veteran's 
active military service or events 
therein.

All findings, and the reasons and bases 
therefore, should be set forth in detail.  
It would be helpful if the examiner would 
refer to supporting evidence in the 
record.  
 
5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination to 
determine the nature and probable 
etiology of any currently diagnosed skin 
disabilities.  

The claims folder must be available for 
review in conjunction with the 
examination.  The examiner is requested 
to:

(a) Identify all skin conditions and to 
provide an opinion for each diagnosed 
skin disability as to whether there is a 
50 percent probability or greater that 
such disability is related to the 
veteran's active military service or 
events therein; and 

(b) Identify any scars on the veteran's 
right hand and arm.  If scars are 
identified, the examiner is requested to 
provide an opinion as to whether there is 
a 50 percent probability or greater that 
such scarring is related to the veteran's 
active military service or events 
therein.

All findings and the reasons and bases 
therefore must be set forth in detail.  
It would be helpful if the examiner would 
refer to supporting evidence in the 
record.  

6.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the following issues: 
(a) the propriety of an initial 
noncompensable evaluation for 
hemorrhoids; (b) the propriety of an 
initial noncompensable evaluation for 
GERD with hiatal hernia, currently 
evaluated as 30 percent disabling; 
(c) the propriety of an initial 
noncompensable evaluation for pes planus, 
current evaluated as 10 percent 
disabling; (d) entitlement to service 
connection for a left ankle disability, 
claimed as arthritis; 
(e) entitlement to service connection for 
bilateral knee disability, claimed as 
arthritis; (f) entitlement to service 
connection for residuals of a fracture of 
the left great toe; (g) entitlement to 
service connection for athlete's foot; 
(h) entitlement to service connection for 
a skin disability; (i) entitlement to 
service connection for residuals of a 
back injury; (j) entitlement to service 
connection for tonsillitis; and (k) 
entitlement to service connection for 
scars of the right hand and arm.  All 
applicable laws and regulations should be 
considered.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


